DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “recipes” in line 7.  It is unclear if this refers to “a recipe” recited in Claim 1, line 3 or to entirely different recipes.
Claim 1 recites the limitation “a thematic category is indirectly assigned to the recipe” in lines 10-11.  It is unclear what the term “indirectly” means in the context of the claim.
Clarification is required.
Claims 3-8 and 16-22 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Gaag et al. US 2016/0249771 in view of Altaf et al. US 2016/0103839 and Sauerwald et al. US 2018/0070774.
Regarding Claim 1, Van der Gaag et al. discloses a method of operating a kitchen machine suitable for preparing foods (‘771, Paragraph [0005]).  The method comprises the steps of first specifying a recipe for the preparation of the foods (‘771, 
Van der Gaag et al. is silent regarding a thematic category being indirectly assigned to the recipe and the control unit being configured to activate an external playing device to make the external playing device play the entertainment medium.
Altaf et al. discloses a method comprising receiving a general dish specification that includes a selected dish type, a selected cuisine type, and one or more culinary objectives (‘839, Paragraph [0004]) and a food recipe scoring and ranking system including a recipe databases that includes recipes that identifies a dish type (‘839, Paragraph [0018]).  The food recipe scoring and ranking system includes a recipe designer that interacts with a user wherein the user specifies a dish type and cuisine type recipe and a recipe evaluator scores corresponding recipes based on how closely they satisfy dish objectives and ranks corresponding recipes (‘839, Paragraph [0019]).  The disclosure of a food recipe scoring and ranking system wherein recipes are ranked based on the recipe closeness scores and a ranked list of recipes is provided (‘839, Paragraph [0004]) broadly reads on the claimed thematic categories (cuisine type) being indirectly assigned to the recipe.
Both Vander Gaag et al. and Altaf et al. are directed towards the same field of endeavor of methods of making foods using food recipes.  It would have been obvious 
Further regarding Claim 1, in the event that it can be argued that the thematic category is directly assigned to the recipe, the recitation of the thematic category being directly or indirectly assigned to the recipe does not provide a non-obvious functional difference over the prior art.  Altaf et al. teaches using an algorithm to rank a large number of recipes using a recipe database that identifies a dish type and cuisine type wherein each recipe includes a number of ingredients corresponding to one or more ingredient types and updating the recipe database (‘839, Paragraph [0018]).  The manner in which the recipes are determined, i.e. directly or indirectly, results in the same recipe database that stores information about a large number of food recipes and ingredients.
Further regarding Claim 1, Van der Gaag et al. discloses the control unit activating an internal playing device associated with the apparatus to play the entertainment medium (loudspeaker is provided in the food processor having a file to be usable for sound generation by the loudspeaker (‘771, Paragraph [0006]).  However, Van der Gaag et al. is silent regarding the control unit being configured to activate an external playing device to make the external playing device play the entertainment medium.  Rather, Van der Gaag et al. teaches the entertainment medium being played within a playing device internal to the kitchen machine.
Sauerwald et al. discloses a method of operating a kitchen machine (kitchen appliance) suitable for preparing foods comprising the steps of specifying a recipe for the preparation of the foods (‘774, Paragraph [0001]) and providing an entertainment medium (audio data or music) (‘774, Paragraph [0010]) wherein recipes are provided inside a data structure (central data storage means) (‘774, Paragraphs [0006]-[0007] and [0021]) for providing the entertainment medium (audio data) which recipes are respectively assigned to a recipe type so that if the user selects the recipe the recipe type is determined by a control unit (computer) of the kitchen machine (‘774, Paragraph [0009]).  Sauerwald et al. further discloses the kitchen machine being a member of a data communications network wherein the data communications network has a central data storage means (‘774, Paragraph [0005]) wherein data is transmitted to the kitchen appliance and/or an external communications device and additionally to an external data communications device of a PC, mobile telephone, tablet, or the like (‘774, Paragraph [0011]) wherein data is provided directly or indirectly and communication is provided via a central data storage means of the data communications network (‘774, Paragraph [0012]).  The kitchen appliance is integrated in the data communications network with a laptop connected to the data communications network (‘774, Paragraph [0019]).  The disclosure of a PC, mobile telephone, tablet, or the like reads on the claimed external playing device capable of playing the entertainment medium.  The disclosure of the data communications network reads on the claimed control unit of the kitchen machine.
Both Van der Gaag et al. and Sauerwald are directed towards the same field of endeavor of methods of making food using food recipes.  It would have been obvious to 
Regarding Claim 3, Altaf et al. discloses the specifying of the recipe being carried out by selecting the recipe from a recipe collection by a user (‘839, Paragraph [0014]).
Regarding Claim 4, Altaf et al. discloses access to an external database and providing an external entertainment media collection by the external database (‘839, Paragraph [0042]).
Regarding Claim 5, Van der Gaag et al. discloses using a database provided in the housing of the food processor and outputting an adjusted audio file (‘771, Paragraph [0027]), which reads on the claimed step of providing an internal entertainment media collection by the kitchen machine.
Regarding Claim 6, Van der Gaag et al. discloses playing the entertainment medium (sound output) (‘771, Paragraph [0016]).
Regarding Claim 7, Van der Gaag et al. discloses compiling a profile collection (database) from different entertainment media (fie for tone output) (‘771, Paragraph [0025]) and storing the profile collection (‘771, Paragraph [0029]).
Regarding Claim 8, Altaf et al. discloses storing the profile collection via a transmission interface (local area network and/or wireless network) (‘839, Paragraph [0042]).
Regarding Claim 16, Van der Gaag et al. discloses the recipe data being provided by the kitchen machine (‘771, Paragraphs [0043] and [0051]).
Regarding Claim 17, Altaf et al. discloses provision of data occurring through the external entertainment media collection (‘839, Paragraph [0042]).
Regarding Claim 18, Van der Gaag et al. discloses the provision of the entertainment medium occurring through the internal entertainment media collection (‘771, Paragraph [0027]).
Regarding Claim 19, Van der Gaag et al. discloses the playing of the entertainment medium being carried out at least by the kitchen machine (‘771, Paragraph [0015]).
Regarding Claim 20, Van der Gaag et al. discloses the profile collection being automatically compiled by a selection of the user (‘771, Paragraph [0029]).
Regarding Claim 21, Van der Gaag et al. discloses the step of providing the entertainment medium being dependent upon the thematic category being performed by a storage unit (nonvolatile memory) (‘771, Paragraph [0043]).
Van der Gaag et al. modified with Altaf et al. is silent regarding the step of specifying the recipe for the preparation of the foods being based on a user input for 
Sauerwald et al. discloses a method of operating a kitchen machine (kitchen appliance) suitable for preparing foods comprising the steps of specifying a recipe for the preparation of the foods (‘774, Paragraph [0001]) and providing an entertainment medium (audio data) (‘774, Paragraph [0010]) wherein recipes are provided inside a data structure (central data storage means) (‘774, Paragraphs [0006]-[0007] and [0021]) for providing the entertainment medium (audio data) which recipes are respectively assigned to a recipe type so that if the user selects the recipe the recipe type is determined by a control unit (computer) of the kitchen machine (‘774, Paragraph [0009]).
Both Van der Gaag et al. and Sauerwald et al. are directed towards the same field of endeavor of methods of making food using food recipes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Van der Gaag et al. and specify the recipe for the preparation of the foods based on a user input for specifying the recipe on the user interface since Sauerwald et al. teaches that it was known and conventional to have a user select the desired recipe to make.
Further regarding Claim 21, Altaf et al. discloses computer instructions being provided to a processor (‘839, Paragraph [0045]) and selecting a thematic category (cuisine type) (‘839, Paragraph [0004]).  Van der Gaag et al. discloses storing information on the control unit of the kitchen machine (‘771, Paragraph [0043]).
Regarding Claim 22, Van der Gaag et al. discloses the kitchen machine for preparing foods comprising a stirrer (agitator) and a heater for heating the food (‘771, Paragraph [0010]).

Response to Arguments
Examiner notes that the previous Claim Objections have been withdrawn in view of the amendments.
Applicant's arguments filed January 24, 2022 to the rejections to 35 USC 112(b) have been fully considered but they are not persuasive.
Applicant argues on Page 8 of the Remarks with respect to the rejection of the term “recipes” in Claim 1 under 35 USC 112(b) that the method first specifies a recipe for the preparation of the foods and contends that “a recipe” is first specified for preparing food.  Applicant continues that the claimed invention includes the feature that “recipes” are provides inside a data structure for providing the entertainment medium wherein the recipes are respectively assigned to a recipe type.  Applicant continues that one of ordinary skill in the art would understand that “a recipe” is selected by the user whereas “recipes” are provided in a database.
Examiner notes that the limitation in Claim 1 “first specifying a recipe” does not recite a user at that point in the claim.  The recitation “a user selects the recipe” in Claim 1, line 9 is unclear since it is unclear if “a recipe” recited in Claim 1, line 3 is referred to or if “recipes” recited in Claim 1, line 7 is referred to.  Therefore, this argument is not found persuasive.  Examiner suggests that the claim would be clearer if amended to recite “first specifying a user selected recipe,” “wherein a recipe collection comprising a 
Applicant argues on Page 10 of the Remarks with respect to the rejection of the phrase “a thematic category is indirectly assigned to the recipe” in Claim 1 under 35 USC 112(b) that the thematic category is assigned to the recipe wherein when the user selects the recipe first the recipe type is determined by the control unit and then the thematic category is determined from the recipe type, e.g. a user may select a recipe and the recipe type of “Italian” may be determined by the control unit and then the thematic category may be determined as “Mediterranean” so that different thematic categories can fit certain recipe types.  Applicant contends that the thematic category is indirectly assigned to the recipe via the recipe type is clear.
Examiner notes that though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim in view of Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004) (MPEP § 2111.01.II.).  It is noted that applicant does not require the use of an explicit definition for the term “indirectly” and only uses the term “indirectly” once in the disclosure.  The claims do not require the term “indirectly” to require the user selecting the recipe wherein the recipe type is determined by the control unit and then the thematic category is determined.  The term “indirectly” is not further defined or described.  The claim merely requires recipes assigned to a recipe type wherein the recipe type is determined 
Examiner notes that the other rejections previously to 35 USC 112(b) that have not been discussed in the current rejection, i.e. all of the rejections to 35 USC 112(b) not pertaining to the term “recipes” or “indirectly” have been withdrawn.
Applicant’s arguments with respect to Claims 1, 3-8, and 16-22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current rejection relies upon the combination of Van der Gaag in view of Altaf et al. and Sauerwald et al.
Examiner notes that applicant does not provide any specific or distinct arguments with respect to the combination of Van der Gaag in view of Altaf et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERICSON M LACHICA/Examiner, Art Unit 1792